 



Exhibit 10.14

 

EXECUTION VERSION

 

WARRANT SHARES REGISTRATION RIGHTS AGREEMENT

 

JUNE 20, 2012

 

By and Among

 

EAGLE BULK SHIPPING INC.

 

and

 

THE LENDER HOLDERS

 

[logo.jpg]

 

 

 

 

Contents

  



Clause Page       1. Interpretation 2 2. Registration 4 3. Obligations of the
Company 5 4. Obligations of the Holders 8 5. Expenses of Registration 8 6.
Indemnification 8 7. Contribution 10 8. Reports under the Exchange Act 11 9. Pro
Rata Registration 11 10. Assignment of Registration Rights 11 11. Amendment of
Registration Rights 12 12. Registered Owners 12 13. Consents of Holders 12 14.
Notices 12 15. Successors and Assigns 13 16. Termination 13 17. Governing Law 13
18. No Third Party Beneficiaries 13 19. Counterparts 13 20. Severability 13 21.
Waiver 14 22. Further Assurances 14 23. Entire Agreement 14



  

 

 

 

This WARRANT SHARES REGISTRATION RIGHTS AGREEMENT, dated as of June 20, 2012
(this Agreement), is made

 

BY AND Among:

 

(1)Eagle Bulk Shipping Inc., a corporation incorporated in the Republic of the
Marshall Islands (the Company); and

 

(2)each of the undersigned financial institutions (each, with its successors or
assigns, a Lender Holder and, collectively, the Lender Holders).

 

BACKGROUND:

 

(A)Pursuant to the Fourth Amended and Restated Credit Agreement among Eagle Bulk
Shipping Inc., as Borrower, certain of its subsidiaries as Guarantors, and The
Royal Bank of Scotland Plc as Agent and Security Trustee, and the financial
institutions listed therein as Original Lenders, dated on or about the date
hereof (as further amended and restated from time to time) (the Credit
Agreement), and the Warrant Agreement between the Company and each of the Lender
Holders, dated on or about the date hereof (as further amended and restated from
time to time) (the Warrant Agreement), the Company has agreed to issue each
Lender Holder warrants (the Warrants) entitling such Lender Holder to purchase
shares of common stock, par value $0.01 per share, of the Company (the Common
Stock). The shares of Common Stock issuable upon exercise of the Warrants are
referred to herein as the Warrant Shares.

 

(B)In order to induce the Lender Holders to enter into the Credit Agreement, the
Company desires to grant to the Lender Holders certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, or any similar successor statute (collectively, the
Securities Act) and applicable state securities laws with respect to the Warrant
Shares.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged,

 

IT IS AGREED:

 

1.Interpretation

 

1.1Definitions

 

As used in this Agreement, the following terms shall have the following
meanings:

 

Business Day means any day that is not a Saturday, Sunday or other day on which
banking institutions in New York, New York are not required to be open.

 

Holders means the Lender Holders and any transferees or assignees who agree to
become bound by the provisions of this Agreement in accordance with Clause 10.

 

Majority Holders as of a given date means one or more Holders holding an
individual or aggregate interest of 50% or more of the Warrant Shares relating
to the Warrants outstanding as of such date.

 

2

 

 

Register, Registered and Registration refer to a registration effected by
preparing and filing a Registration Statement or Statements in compliance with
the Securities Act and pursuant to Rule 415, and the declaration or ordering of
effectiveness of such Registration Statement by the SEC.

 

Registrable Securities means (i) the Warrant Shares, (ii) any further Warrant
Shares issuable pursuant to the Warrant Agreement, and (iii) any shares of
Capital Stock issued or issuable, from time to time (with any adjustments), as a
distribution on or in exchange for or otherwise with respect to any of the
foregoing; provided, however, that any shares of Capital Stock issued or
issuable, from time to time (with any adjustments), in exchange for or otherwise
with respect to any Common Stock or Warrant Shares shall not be considered
Registrable Securities to the extent such shares of Capital Stock are covered by
another, current and effective registration statement permitting the resale
without restriction of such shares.

 

Registration Statement means one or more registration statements of the Company
under the Securities Act registering all of the Registrable Securities,
including the Initial Registration Statement, any Uncovered Shares Amendments
and Uncovered Shares Registration Statements (each, as defined below).

 

Rule 415 means Rule 415 under the Securities Act or any successor rule providing
for offering securities on a continuous basis.

 

SEC means the United States Securities and Exchange Commission.

 

1.2Construction

 

(a)Any term defined in the Warrant Agreement and not defined in this Agreement
has the meaning given to that term in the Warrant Agreement.

 

(b)In this Agreement, unless the contrary intention appears, a reference to:

 

(i)an amendment includes a supplement, novation, restatement or re-enactment and
amended will be construed accordingly;

 

(ii)Clause, a Subclause or a Schedule is a reference to a Clause or Subclause
of, or a Schedule to, this Agreement;

 

(iii)a law is a reference to that law as amended or re-enacted and to any
successor law;

 

(iv)an agreement is a reference to that agreement as amended; and

 

(v)law includes any law, statute, regulation, regulatory requirement, rule,
ordinance, ruling, decision, treaty, directive, order, guideline, regulation,
policy, writ, judgment, injunction or request of any court or other
governmental, inter-governmental or supranational body, officer or official,
fiscal or monetary authority, or other ministry or public entity (and their
interpretation, administration and application), whether or not having the force
of law.

 

(c)In this Agreement:

 

(i)includes and including are not limiting;

 

(ii)or is not exclusive; and

 

3

 

 

(iii)the headings are for convenience only, do not constitute part of this
Agreement and are not to be used in construing it.

 

2.Registration

 

2.1Mandatory Registration

 

The Company shall use its reasonable best efforts to file with the SEC as soon
as practicable and in any event prior to June 30, 2012, a Registration Statement
on Form S-3 (or, if Form S-3 is not then available, on such form of Registration
Statement as is then available to effect a registration of all of the
Registrable Securities) covering the resale of the Warrant Shares, which
Registration Statement, to the extent allowable under the Securities Act and the
rules promulgated thereunder shall state that such Registration Statement also
covers such indeterminate number of additional shares of Common Stock as may
become issuable upon exercise of the Warrants to prevent dilution resulting from
stock splits, stock dividends or similar transactions (the Initial Registration
Statement).

 

The Registrable Securities included in the Initial Registration Statement shall
be registered on behalf of the Lender Holders as set forth in Clause 9. The
Initial Registration Statement (and each amendment or supplement thereto, and
each request for acceleration of effectiveness thereof) has been or will be
provided to the Lender Holders and their counsel at least two (2) Business Days
prior to its filing or other submission. If for any reason (including, but not
limited to, a determination by the staff of the SEC that all or any portion of
the Registrable Securities cannot be included in the Initial Registration
Statement (an SEC Determination)) the Initial Registration Statement declared
effective by the SEC does not include all of the Registrable Securities (any
such shares that are not included being the Uncovered Shares), the Company shall
prepare and file with the SEC, as soon as practicable, but in any event prior to
the tenth (10th) Business Day after becoming aware of the existence of any
Uncovered Shares (such date referred to herein as the Uncovered Share Filing
Deadline), either (a) an amendment (the Uncovered Shares Amendment) to the
Initial Registration Statement effecting a registration of the Uncovered Shares
or (b) a registration statement which registers the Uncovered Shares (the
Uncovered Shares Registration Statement). The Uncovered Shares Amendment or the
Uncovered Shares Registration Statement (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided to the Lender Holders and their counsel at least concurrently with its
filing or other submission. The Company shall use its reasonable best efforts to
cause each of the Initial Registration Statement and the Uncovered Shares
Amendment or the Uncovered Shares Registration Statement to become effective as
soon as practicable after the filing thereof and, provided that the Initial
Registration Statement, the Uncovered Shares Amendment or the Uncovered Shares
Registration Statement, as the case may be, is not reviewed by the staff of the
SEC, in any event prior to the twentieth (20th) calendar day after the filing
thereof; and provided further that if the Initial Registration Statement, the
Uncovered Shares Amendment or the Uncovered Shares Registration Statement, as
the case may be, is reviewed by the staff of the SEC, on such date as reasonably
practicable after the staff of the SEC has informed the Company that the staff
has no further comments on such Initial Registration Statement, Uncovered Shares
Amendment or Uncovered Shares Registration Statement and in any event prior to
the ninetieth (90th) calendar day after the filing thereof.

 

2.2Eligibility for Form S-3

 

The Company represents and warrants that it is eligible to register the resale
of Registrable Securities on a registration statement on Form S-3 under the
Securities Act, and that the Company is not aware of any facts or circumstances
(including without limitation any required approvals or waivers or any
circumstances that may delay or prevent the obtaining of accountant's consents)
that would prohibit or delay the preparation and filing of a registration
statement on Form S-3 with respect to the Registrable Securities. The Company
shall file all reports required to be filed by the Company with the SEC in a
timely manner so as to maintain or, if applicable, regain its eligibility for
the use of Form S-3.

 

4

 

 

3.Obligations of the Company

 

In connection with the registration of the Registrable Securities, the Company
shall have the following obligations.

 

(a)The Company shall prepare and file with the SEC the applicable Registration
Statement required by Clause 2.1 within the time limits set forth in Clause 2.1
hereof and shall use its reasonable best efforts to cause such Registration
Statement to become effective within the time limits set forth in Clause 2.1
hereof. The Company shall keep such Registration Statement effective pursuant to
Rule 415 until such time as the Warrant Shares are otherwise freely tradable
without restriction under Rule 144 (the Registration Period). If the Initial
Registration Statement is not filed on Form S-3, the Company shall, as soon as
it is eligible to do so, file a post-effective amendment on Form S-3 to the
Initial Registration Statement to the extent permitted by the SEC or, if not so
permitted, file a new Registration Statement on Form S-3 to permit sales of the
Registrable Securities pursuant to Rule 429 under the Securities Act; and the
Company shall use its reasonable best efforts to cause such post-effective
amendment or Registration Statement to become effective as soon as possible.

 

Each Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein and all documents incorporated by reference
therein) filed pursuant to this Agreement (i) shall comply in all material
respects with the requirements of the Securities Act and the rules and
regulations of the SEC promulgated thereunder and (ii) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein not misleading.
The financial statements of the Company included in the Registration Statement
or incorporated by reference therein will comply as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC applicable with respect thereto. Such financial
statements shall be prepared in accordance with U.S. generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may not include footnotes or may be condensed or summary statements) and shall
fairly present in all material respects the consolidated financial position of
the Company and its consolidated subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to immaterial year-end
adjustments).

 

(b)The Company shall prepare and file with the SEC such filings and amendments
(including post-effective amendments) and supplements to the Registration
Statement and the prospectus used in connection with the Registration Statement
as may be necessary to keep the Registration Statement effective at all times
during the Registration Period, and, during such period, comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by the Registration Statement.

 

(c)The Company shall furnish to each Holder whose Registrable Securities are
included in the Registration Statement promptly after the same is prepared and
publicly distributed, filed with the SEC, or received by the Company, one copy
of the Registration Statement and any amendment thereto, each preliminary
prospectus and prospectus and each amendment or supplement thereto.

 

5

 

 

The Company shall furnish to each Holder which so requests: (i) a copy of any
request to accelerate the effectiveness of any Registration Statement or
amendment thereto, (ii) on the date of effectiveness of the Registration
Statement or any amendment thereto, a notice stating that the Registration
Statement or amendment has been declared effective, and (iii) such number of
copies of a prospectus, including a preliminary prospectus, and all amendments
and supplements thereto and such other documents as such Holder may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Holder. In responding to comments from the staff of the SEC, the
Company shall cooperate with any Holder that notifies the Company that it
desires to be consulted with respect to such process. Such cooperation shall
include providing any such Holder with a reasonable opportunity to comment on
the text and substance of proposed written responses to the extent such comment
relates to such Holder or its plan of distribution of the Registrable
Securities.

 

(d)The Company shall: (i) register and qualify the Registrable Securities
covered by the Registration Statement under such other securities or "blue sky"
laws of such jurisdictions in the United States as each Holder who holds
Registrable Securities being offered reasonably requests (to the extent such
registration and qualification is required to sell the Registrable Securities in
such jurisdiction) (ii) prepare and file in those jurisdictions such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions necessary or advisable to
qualify the Registrable Securities for sale in such jurisdictions.

 

(e)As promptly as practicable after becoming aware of such event, the Company
shall notify each Holder in writing of the happening of any event, of which the
Company has knowledge, as a result of which the prospectus included in the
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly to
prepare a supplement or amendment to the Registration Statement to correct such
untrue statement or omission and deliver such number of copies of such
supplement or amendment to each Holder as such Holder may reasonably request.

 

(f)The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement,
and, if such an order is issued, to obtain the withdrawal of such order at the
earliest practicable date (including in each case by amending or supplementing
such Registration Statement) and to notify each Holder who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
(and if such Registration Statement is supplemented or amended, deliver such
number of copies of such supplement or amendment to each Holder as such Holder
may reasonably request).

 

6

 

 

(g)The Company shall make available for inspection by (i) any Holder whose
Registrable Securities are included in a Registration Statement and (ii) one
firm of attorneys and one firm of accountants or other agents retained by the
Holders (collectively, the Inspectors) all pertinent financial and other
records, and pertinent corporate documents and properties of the Company, as
shall be reasonably necessary to enable the Inspectors to complete customary due
diligence in connection with a planned disposition of Registrable Securities
pursuant to a Registration Statement, and cause the Company's officers,
directors and employees to supply all information which any Inspector reasonably
requests for purposes of such due diligence; provided, that any Holder who is a
competitor of the Company directly offering services consisting of the carriage
of goods by sea shall not be permitted access to any such records, documents or
properties of the Company and provided, further, that such persons shall first
agree in writing with the Company that any information that is reasonably
designated by the Company as confidential at the time of delivery of such
information shall be kept confidential by such persons and shall be used solely
for the purposes of exercising rights under this Agreement, unless: (i)
disclosure of such information is required by court or administrative order or
is necessary to respond to inquiries of regulatory authorities, (ii) disclosure
of such information is required by law (including any disclosure requirements
pursuant to federal or state securities laws in connection with the filing of
any Registration Statement or the use of any prospectus relating thereto), (iii)
such information becomes generally available to the public other than as a
result of a disclosure or failure to safeguard by any such person or (iv) such
information becomes available to any such person from a source other than the
Company and such source is not bound by a confidentiality agreement.

 

(h)The Company shall not include any information concerning a Holder provided to
the Company in any Registration Statement unless: (i) disclosure of such
information is necessary to comply with federal or state securities laws or (ii)
the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement.

 

(i)The Company shall: (i) maintain the designation and quotation of all the
Registrable Securities covered by the Registration Statement on The Nasdaq Stock
Market, or (ii) cause all the Registrable Securities covered by the Registration
Statement to be listed on another national securities exchange on which
securities of the same class or series issued by the Company are then listed, if
any, if the listing of such Registrable Securities is then permitted under the
rules of such exchange.

 

(j)The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the Registration Statement.

 

(k)The Company shall cooperate with the Holders who hold Registrable Securities
being offered to facilitate the timely preparation and delivery of certificates
(not bearing any restrictive legends) representing Registrable Securities to be
offered pursuant to the Registration Statement and enable such certificates to
be in such denominations or amounts, as the case may be, as the Holders may
reasonably request and registered in such names as the Holders may request.

 

(l)At the request of a Holder (or Holders) who holds a majority-in-interest of
the Registrable Securities, the Company shall prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to a
Registration Statement and the prospectus used in connection with the
Registration Statement each as approved by the Company, which approval shall not
be unreasonably withheld or delayed, as may be necessary in order to change the
plan of distribution set forth in such Registration Statement.

 

(m)The Company shall comply with applicable federal and state securities laws
and regulations related to a Registration Statement and offering and sale of
securities.

 

(n)The Company shall not, and shall not agree to, allow the holders of any
securities of the Company to include any of their securities in any Registration
Statement under Clause 2.1 or any amendment or supplement thereto under Clause
3(b) without the consent of the Majority Holders.

 

7

 

 

4.Obligations of the Holders

 

Each Holder, by such Holder's acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Registration Statement
hereunder, unless such Holder has notified the Company in writing of such
Holder's election to exclude all of such Holder's Registrable Securities from
the Registration Statement.

 

5.Expenses of Registration

 

The Company shall pay all fees and expenses incident to the performance of or
compliance with this Agreement by the Company, including without limitation (a)
all registration and filing fees and expenses, including without limitation
those related to filings with the SEC, any trading market and in connection with
applicable state securities or "blue sky" laws, (b) printing expenses (including
without limitation expenses of printing certificates for Registrable Securities
and of printing prospectuses requested by the Holders), (c) messenger, telephone
and delivery expenses, (d) fees and disbursements of counsel for the Company,
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement, and
(f) all listing fees to be paid by the Company to the trading market.

 

6.Indemnification

 

6.1Indemnification by the Company

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement, to the extent permitted by law, the Company will
indemnify, hold harmless and defend (i) each Holder who holds such Registrable
Securities, and (ii) the directors, officers, partners, members, employees,
subsidiaries, affiliates, representatives and agents of such Holder and each
person who controls any Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act of 1934, as amended
(the Exchange Act), if any (each, an Indemnified Person), against any joint or
several losses, claims, damages, liabilities or expenses (collectively, together
with actions, proceedings or inquiries by any regulatory or self-regulatory
organization, whether commenced or threatened, in respect thereof, Claims) to
which any of them may become subject insofar as such Claims arise out of or are
based upon:

 

(a)any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or the omission or alleged omission to state therein a
material fact required to be stated or necessary to make the statements therein
not misleading;

 

(b)any untrue statement or alleged untrue statement of a material fact contained
in any preliminary prospectus if used prior to the effective date of such
Registration Statement, or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading;

 

8

 

 

(c)any violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities,

 

(the matters in the foregoing Subclauses (a) through (c) being, collectively,
Violations). Subject to the restrictions set forth in Clause 6.3 with respect to
the number of legal counsel, the Company shall reimburse the Holders and each
other Indemnified Person, promptly as such expenses are incurred and are due and
payable, for any reasonable legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.

 

Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Clause 6.1: (i) shall not apply to a Claim arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
expressly for use in the Registration Statement or any such amendment thereof or
supplement thereto; (ii) shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without an unconditional release of the
Company and all of its controlling persons, employees and agents, or without the
prior written consent of the Company, which consent shall not be unreasonably
withheld; and (iii) with respect to any prospectus, shall not inure to the
benefit of any Indemnified Person if the untrue statement or omission of
material fact contained in such prospectus was corrected on a timely basis in
the prospectus, as then amended or supplemented, if such corrected prospectus
was timely made available by the Company pursuant to Clause 3(c), and the
Indemnified Person was promptly advised in writing not to use the incorrect
prospectus prior to the use giving rise to a Violation and such Indemnified
Person, notwithstanding such advice, used it. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person and shall survive the transfer of the Registrable
Securities by the Holders pursuant to Clause 10.

 

6.2Indemnification by the Holders

 

In connection with any Registration Statement in which a Holder is
participating, each such Holder agrees severally and not jointly to indemnify,
hold harmless and defend, to the same extent and in the same manner set forth in
Clause 6.1, the Company, each of its directors, each of its officers who signs
the Registration Statement, its employees, agents, attorneys and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, and any other stockholder selling
securities pursuant to the Registration Statement or any of its directors or
officers or any person who controls such stockholder within the meaning of the
Securities Act or the Exchange Act (collectively and together with an
Indemnified Person, an Indemnified Party), against any Claim to which any of
them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim arises out of or is based upon any Violation,
in each case to the extent (and only to the extent) that such Violation occurs
in reliance upon and in conformity with written information furnished to the
Company by such Holder expressly for use in connection with such Registration
Statement; and subject to Clause 6.3 such Holder will reimburse any reasonable
legal or other expenses (promptly as such expenses are incurred and are due and
payable) reasonably incurred by them in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Clause 6.2 shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without an unconditional release of
such Holder and all of its controlling persons, employees and agents, or without
the prior written consent of such Holder, which consent shall not be
unreasonably withheld; provided, further, however, that the Holder shall be
liable under this Agreement (including this Clause 6.2 and Clause 7) for only
that amount as does not exceed the net proceeds actually received by such Holder
as a result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Holders pursuant to
Clause 10. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Clause 6.2 with respect to any
preliminary prospectus shall not inure to the benefit of any Indemnified Party
if the untrue statement or omission of material fact by the Holder contained in
the preliminary prospectus was corrected on a timely basis in the prospectus, as
then amended or supplemented, and the Indemnified Party failed to utilize such
corrected prospectus.

 

9

 

 

6.3Procedures

 

Promptly after receipt by an Indemnified Person or Indemnified Party under this
Clause 6 of notice of the commencement of any action (including any governmental
action), such Indemnified Person or Indemnified Party shall, if a Claim in
respect thereof is made against any indemnifying party under this Clause 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to assume control of the defense
thereof with counsel mutually satisfactory to the indemnifying party and the
Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that such indemnifying party shall not be entitled to assume such
defense and an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the reasonable fees and expenses to be paid by the
indemnifying party, if, in the reasonable opinion of counsel retained by the
indemnifying party, the representation by such counsel of the Indemnified Person
or Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential conflicts of interest between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding or the actual or potential defendants in, or targets of, any such
action include both the Indemnified Person or the Indemnified Party and the
indemnifying party and any such Indemnified Person or Indemnified Party
reasonably determines that there may be legal defenses available to such
Indemnified Person or Indemnified Party which are in conflict with those
available to such indemnifying party. The indemnifying party shall pay for only
one separate legal counsel for all Indemnified Persons or the Indemnified
Parties, as applicable, and such legal counsel shall be selected by Holders
holding a majority-in-interest of the Registrable Securities included in the
Registration Statement to which the Claim relates, if the Holders are entitled
to indemnification hereunder, or by the Company, if the Company is entitled to
indemnification hereunder, as applicable. The failure to deliver written notice
to the indemnifying party within a reasonable time of the commencement of any
such action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Clause 6, except to the
extent that the indemnifying party is actually prejudiced in its ability to
defend such action. The indemnification required by this Clause 6 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as such expense, loss, damage or liability is incurred
and is due and payable.

 

7.Contribution

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Clause
6 to the fullest extent permitted by law; provided, however, that (i) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Clause 6,
(ii) no person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
other person who was not guilty of such fraudulent misrepresentation, and (iii)
contribution (together with any indemnification or other obligations under this
Agreement) by any seller of Registrable Securities shall be limited in amount to
the net amount of proceeds received by such seller from the sale of such
Registrable Securities.

 

10

 

 

8.Reports under the Exchange Act

 

With a view to making available to the Holders the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Holders to sell securities of the
Company to the public without registration (Rule 144), the Company agrees to:

 

(a)file with the SEC in a timely manner and make and keep available all reports
and other documents required of the Company under the Securities Act and the
Exchange Act so long as the Company remains subject to such requirements and the
filing and availability of such reports and other documents as is required for
the applicable provisions of Rule 144; and

 

(b)furnish to each Holder so long as such Holder owns Registrable Securities,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the Securities Act and the
Exchange Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested to permit the Holders to
sell such securities pursuant to Rule 144 without registration.

 

9.Pro Rata Registration

 

The initial number of Registrable Securities included on any Registration
Statement, and each increase to the number of Registrable Securities included
thereon, shall be registered on behalf of each Holder pro rata based on the
number of Registrable Securities held by each Holder at the time of such
establishment or increase, as the case may be. In the event a Holder shall sell
or otherwise transfer any of such holder's Registrable Securities, each
transferee shall be deemed to have registered on its behalf a pro rata portion
of the number of Registrable Securities included on a Registration Statement for
such transferor. Any shares of Common Stock included on a Registration Statement
on behalf of any person or entity which does not hold any Registrable Securities
shall be deemed registered on behalf of the remaining Holders, pro rata based on
the number of shares of Registrable Securities then held by such Holders. For
the avoidance of doubt, (A) the number of Registrable Securities held by a
Holder shall be determined as if all Warrants then outstanding and held by a
Holder were exercised and (B) no provision of this subsection shall operate to
reduce the number of Registrable Securities registered on behalf of any Holder
pursuant to the first sentence of this subsection.

 

10.Assignment of Registration Rights

 

The rights of the Holders hereunder, including the right to have the Company
register Registrable Securities pursuant to this Agreement, shall be assignable
by each Holder to any transferee of all or any portion of the Registrable
Securities if:

 

(a)the Holder agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company after such
assignment;

 

(b)the Company is furnished with written notice of (i) the name and address of
such transferee or assignee and (ii) the securities with respect to which such
registration rights are being transferred or assigned;

 

(c)following such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the Securities Act
and applicable state securities laws;

 

11

 

 

(d)the transferee or assignee agrees in writing with the Company to be bound by
all of the provisions contained herein; and

 

(e)such transfer shall have been made in accordance with the applicable
requirements of the Warrant Agreement.

 

In addition, and notwithstanding anything to the contrary contained in this
Agreement, the Warrant Agreement or the Warrants, the Warrant Shares may be
pledged, and all rights of the Holders under this Agreement or any other
agreement or document related to the transaction contemplated hereby may be
assigned, without further consent of the Company, to a bona fide pledgee in
connection with a Holder's margin or brokerage accounts.

 

11.Amendment of Registration Rights

 

Any provision of this Agreement may only be amended or waived if such amendment
or waiver is in writing and is signed by the Company and the Majority Holders;
provided, that any provision hereof may be waived by any Holder on such party's
own behalf without the consent of any other party.

 

Any amendment or waiver effected in accordance with this Clause 11 shall be
binding upon each Holder and the Company.

 

12.Registered Owners

 

A person or entity is deemed to be a holder of Registrable Securities whenever
such person or entity owns of record such Registrable Securities. If the Company
receives conflicting instructions, notices or elections from two or more persons
or entities with respect to the same Registrable Securities, the Company shall
act upon the basis of instructions, notice or election received from the
registered owner of such Registrable Securities.

 

13.Consents of Holders

 

All consents, approvals and other determinations to be made by the Holders
pursuant to this Agreement shall be made by the Majority Holders.

 

Any consent, approval or other determination effected in accordance with this
Clause 13 shall be binding upon each Holder and the Company.

 

14.Notices

 

All notices, requests or demands authorized by this Agreement to be given or
made to be effective shall be in writing (including by facsimile), and shall be
deemed to have been duly given or made when delivered by hand, or two (2)
Business Days after being delivered to a recognized courier (whose stated terms
of delivery are two (2) Business Days or less to the destination of such
notice), or five (5) calendar days after being deposited in the mail, first
class and postage prepaid or, in the case of facsimile notice, when received,
addressed as set forth below (until another address is notified in writing by
the relevant party hereto).

 

(a)If to the Company:

 

12

 

 

EAGLE BULK SHIPPING INC.

 

477 Madison Avenue, Suite 1405

New York, New York 10022

United States of America

 

Fax:        +1 212 785 3311

 

(b)If to a Lender Holder, to the address set forth under such Lender Holder's
signature hereto.

 

15.Successors and Assigns

 

All the covenants and provisions of this Agreement by or for the benefit of the
Company or the Holders shall bind and inure to the benefit of their respective
successors and assigns hereunder.

 

16.Termination

 

This Agreement shall terminate on the Expiration Date. Notwithstanding the
foregoing, this Agreement will terminate on any earlier date when all Warrants
have been exercised. Termination of this Agreement shall not relieve the Company
of any of its obligations arising prior to the date of such termination.

 

17.Governing Law

 

This Agreement and each Warrant issued hereunder shall be deemed to be a
contract made under the laws of the State of New York (without giving effect to
the conflict of laws provisions thereof) and for all purposes shall be construed
in accordance with the laws of such State. The Company agrees (a) to submit to
the non-exclusive personal jurisdiction of the State or Federal courts in the
Borough of Manhattan, The City of New York, (b) that non-exclusive jurisdiction
and venue shall lie in the State or Federal courts in the State of New York, and
(c) that notice may be served upon such party at the address and in the manner
set forth for the Company in Clause 14. To the extent permitted by applicable
law, each of the parties hereto hereby unconditionally waives trial by jury in
any legal action or proceeding relating to this Agreement or the Warrants or the
transactions contemplated hereby or thereby.

 

18.No Third Party Beneficiaries

 

Nothing in this Agreement shall be construed to give to any Person other than
the Company and the Holders any legal or equitable right, remedy or claim under
this Agreement, and this Agreement shall be for the sole and exclusive benefit
of the Company and the Holders.

 

19.Counterparts

 

This Agreement may be executed in any number of counterparts (including by
facsimile or portable document format (PDF) signatures) and each of such
counterparts shall for all purposes be deemed to be an original, and such
counterparts shall together constitute but one and the same instrument.

 

20.Severability

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provision of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

13

 

 

21.Waiver

 

Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

22.Further Assurances

 

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

23.Entire Agreement

 

This Agreement, the Credit Agreement, the Warrant Agreement and the Warrant
Certificates constitute the entire agreement of the Company and the Holders with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, among the Company and the Holders with
respect to the subject matter hereof.

 

[Remainder of this page intentionally left blank.]

 

14

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

EAGLE BULK SHIPPING INC.     By: /s/ Sophocles N. Zoullas   Name:   Sophocles N.
Zoullas    Title:     Chief Executive Officer        ATTEST:   /s/ Alan S.
Ginsberg Name:  Alan S. Ginsberg Title:    Secretary  

 

Signature Page to Warrant Shares Registration Rights Agreement

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC.   as Lender Holder       By: /s/ Gauri Ketcher  
  Name: Gauri Ketcher     Title: Managing Director       Address:   280
Bishopsgate   London, EC2M 4RB   United Kingdom  

 

Fax: +44 20 7672 1829   Attention: Kate Wyeth / Frank Goebel  

 

Signature Page to Warrant Shares Registration Rights Agreement

 

 

 

 

WESTLB AG, LONDON BRANCH.   as Lender Holder           By: /s/ Maximilien Faré  
  Name:  Maximilien Faré     Title: Executive Director           By: /s/
Christian Grane     Name:  Christian Grane     Title: Executive Director        
  Address: WestLB AG, London Branch     Woolgate Exchange     25 Basinghall
Street     London EC2V 5HA  

 

Fax: +44 20 7020 7620   Attention: Credit Administration     Jutta Brown / Paula
Renouf / William Josephson / Gillian Greenwood

 

Signature Page to Warrant Shares Registration Rights Agreement

 

 

 

 

BANK OF CHINA LIMITED, LONDON BRANCH   as Lender Holder           By: /s/ Huabin
Wang     Name:  Huabin Wang     Title: Assistant General Manager           By:
/s/ Zhibin Xie     Name:  Zhibin Xie     Title: Head of Corporate Banking      
    Address:   Bank of China Limited, London Branch   1 Lothbury   London EC2R
7DB   United Kingdom  

 

Fax: +44 20 7282 8899   Attention: Mr. KS Tung  

 

Signature Page to Warrant Shares Registration Rights Agreement

 

 

 

  



Uberior Trading Limited   as Lender Holder           By: /s/ Martin Robertson  
  Name: Martin Robertson     Title: Investment Director & Duly Authorized
Attorney       Address:   care of Lloyds Banking Group plc   BSU Investments
Team   6th Floor   Princess House   1 Suffolk Lane   London   EC4R 0AX   Great
Britain   

 

Fax: +44 20 7489 3600 Attention: Martin Robertson

 

Signature Page to Warrant Shares Registration Rights Agreement

 

 

 

 

SANTANDER ASSET FINANCE PLC   as Lender Holder         By: /s/ Mark McCarthy    
Name:  Mark McCarthy     Title: Head of Shipping       Address:   Santander
Asset Finance plc   298 Deansgate   Manchester   M3 4HH   United Kingdom  

 

Fax: +44 (0) 161 953 3517   Attention: Tony Thomas / Keith Sullivan  

 

Signature Page to Warrant Shares Registration Rights Agreement

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION   as Lender Holder           By: /s/ Takeshi
Shirai     Name:  Takeshi Shirai     Title: General Manager           By:
/s/Kazushige Onishi     Name:  Kazushige Onishi     Title: Joint General Manager
 

 

Address: Sumitomo Mitsui Banking Corporation Neo Building, Rue Montoyer 51, Box
6, 1000 Brussels, Belgium

 

Fax: +32 2 502 07 80   Attention: Françoise Bouchat / Nadine Boudart  

 

Signature Page to Warrant Shares Registration Rights Agreement

 

 

 

 

CRÉDIT INDUSTRIEL ET COMMERCIAL   as Lender Holder       By: /s/ Andrew McKuin  
  Name:  Andrew McKuin     Title: Vice President           By: /s/ Edwige Sucher
    Name:  Edwige Sucher     Title: Vice President  

 

Address:   520 Madison Avenue   New York, NY 10022   United States of America  

 

Fax: +1 212 715 4535 Attention: Andrew McKuin

 

Signature Page to Warrant Shares Registration Rights Agreement

 

 

